Citation Nr: 0506439	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case was the subject of a Board remand dated in June 
2003.


FINDINGS OF FACT

There is no competent medical evidence to show that the 
veteran had hypertension during service or for many years 
after service, and there is no competent medical evidence to 
establish that the veteran's current hypertension is related 
to any incident of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West  2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2000 rating decision, the August 2000 
Statement of the Case, the January 2003, March 2004, and 
November 2004 Supplemental Statements of the Case, and 
November 2001 and July 2003 letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.
 
The Statement of the Case and Supplemental Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, November 2001 and July 2003 
letters from the RO to the veteran informed him of the type 
of evidence that would substantiate his claim (e.g., an 
injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; a current disability; and a 
relationship between the current disability and an injury, 
disease or event in service); that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  He was additionally informed that 
he could obtain and submit private evidence in support of his 
claim, and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in May 2000, before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless, non-prejudicial error is to be used 
only "when a mistake of the administrative body is one that 
clearly had no bearing on the procedure used or the substance 
of decision reached" (quoting Braniff Airways v. CAB, 379 
F.2d 453, 466 (D.C. Cir. 1967) (emphasis added)).  See also 
38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notices 
provided to the appellant in November 2001 and July 2003 were 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence in his 
possession pertaining to his claims.  In the November 2001 
letter, the veteran was advised to submit any service 
documents in his possession that might substantiate his claim 
of having been observed for hypertension during service.  He 
was advised to send information describing additional 
evidence or the evidence itself to the RO.  The July 2003 
letter advised him to send any additional information or 
evidence, which logically would include any evidence in his 
possession.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering the precise language of all regulatory content 
requirements is harmless, non-prejudicial error.  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and service personnel records.  The RO made 
additional searches for claimed additional records of 
treatment or examination at or near the time of discharge 
from service, but records of searches for those records dated 
in September 2003 and August 2004 indicated that a search for 
the records by the service department revealed no additional 
records.  Based on the correspondence from the service 
department, indicating that the records were sought but not 
located on two recent occasions, the Board finds that it is 
reasonably certain that the records do not exist or that 
further searches for the records would be futile.  38 
U.S.C.A. § 5103A(b)(3).  In addition, the RO contacted the 
veteran by letters dated in November 2001 and July 2003 and 
asked him to identify all medical providers who treated him 
for hypertension.  Sufficient records were obtained to firmly 
establish that the veteran currently has hypertension, a fact 
that was not established as of the time of the Board's remand 
of this case in June 2003.  On this point, the veteran has 
submitted a written statement to the effect that he was first 
treated for hypertension in 1980, and another that he was 
first treated for hypertension in 1986.
 
This case was remanded by the Board in June 2003 for 
additional development of the evidence, including obtaining 
private medical records to establish that the veteran has a 
current diagnosis and history of hypertension, and a search 
for additional service medical records claimed by the veteran 
to have been lost or intentionally destroyed by VA personnel.  
A review of the record shows that the RO has complied with 
all remand instructions, as detailed above.  Stegall v. West, 
11 Vet. App. 268 (1998).  Moreover, as is reflected in the 
analysis section of this decision, the Board concludes that 
the medical and lay evidence of record, provides sufficient 
competent medical evidence to decide the claims.  See 38 
U.S.C.A. § 5103A(d).

As to any duty to provide an examination and/or opinion 
addressing the question of whether hypertension began during 
or is causally linked to service, the Board notes that, in 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified at 38 C.F.R. § 3.159(c)(4)); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In 
order to prevail on the issue of service connection . . . 
there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."); Pond v. West, 12 Vet. App. 341, 346 (1999) 
("Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").

With no diagnosis of or findings attributable to hypertension 
until many years after service, the Board finds that there is 
no duty to provide a medical examination or opinion.  
Arguably, 38 U.S.C. § 5103A mandates a nexus opinion when 
there are pertinent abnormal clinical findings recorded 
during or proximate to service (i.e., a pertinent abnormal 
finding that is attributed to or at least suggestive of the 
disability at issue sometime short of the amount of time that 
has elapsed between service and the initial diagnosis in this 
case) and competent post-service evidence of the claimed 
disability.  Here, while there is medical evidence of a 
current diagnosis of hypertension, there is no competent 
evidence of any elevated blood pressure readings or other 
findings indicative of or attributed to hypertension either 
during service or for many years thereafter.  Without such 
evidence, the Board must conclude that no additional 
development is required based on the facts of this case, to 
include a medical examination and/or opinion where the 
examiner would be asked whether there is a causal link 
between a current diagnosis and service medical records that 
contain no suggestion of the disability.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)); Hickson, 
supra; Pond, supra.  See also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, No. 03-1251 (Fed. 
Cir. Dec. 15, 2004). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.
Factual Background

Service medical records show blood pressure readings of 
140/78 on entry into service in May 1944, and of 104/62 and 
106/64 in April 1946, just before his discharge from service.

The veteran contends that just prior to service he was 
observed to have elevated blood pressure, and that he signed 
a waiver so that he did not have to wait to be observed for 5 
days for high blood pressure before being discharged from 
service.  He contends that a record of this waiver should be 
with his service medical records and that the record of such 
a waiver was likely lost or intentionally destroyed by VA 
personnel.  As discussed above, the veteran's service medical 
records and service personnel records have been obtained and 
associated with the claims file.  Additional service medical 
records claimed to have previously existed have been sought 
by the RO, but these searches were unsuccessful.

In a writing dated in August 1999, the veteran indicated he 
was first treated for high blood pressure in 1946, just 
before discharge from service, and was next treated for high 
blood pressure by a private physician in 1986.  

Private medical records dated from November 2001 forward 
clearly show the veteran to require medication for control of 
hypertension.

In a written statement received n April 2004, the veteran 
contended that after service he would take aspirin to reduce 
his blood pressure just before it was measured for employment 
physical examination purposes.  He further wrote that in 1980 
he had to go on blood pressure medication because the aspirin 
would have destroyed his stomach if he kept taking it.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding presumption of service connection for colon 
disability to be rebutted by clear and convincing evidence in 
the form of absence of post-war medical records of treatment 
for colon-related problems for period of over 40 years).

Certain chronic disabilities, to include hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102 (2003).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service medical records show that at discharge from service 
in April 1946 the veteran's blood pressure was measured at 
104/64 and 106/64.  There is no indication in the service 
medical records that hypertension was diagnosed or suspected.  
While he claims that his hypertension began during service, 
the veteran's own writings indicate that he was first treated 
for hypertension post-service in 1980 or 1986.  

The Board acknowledges the veteran's assertion that he signed 
a waiver at discharge from service so that he would not have 
to wait 5 days to be observed for hypertension before he 
could be discharged from service.  However, with the 
fallibility of human memory in mind, the Board considers the 
April 1946 report of discharge examination, indicating blood 
pressures of 104/64 and 106/64, contemporaneously recorded by 
a clinician just before discharge from service, to be far 
more probative than the veteran's recollections of blood 
pressure readings and discussions that took place over 50 
years ago.

The Board further acknowledges the veteran's assertions that 
he had blood pressure during service and for all the years 
since, alleviated when necessary by taking aspirin until he 
began to receive blood pressure medications in 1980 or 1986.  
However, the veteran, as a lay person, is not competent to 
provide medical opinions, and his assertions as to medical 
diagnosis or causation cannot constitute evidence of a 
diagnosis of hypertension during service or during the years 
thereafter.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993). 

The competent medical evidence, in the form of service 
medical records, shows that the veteran did not have 
hypertension during service.  Likewise, there is no evidence 
that the veteran had hypertension within one year of service, 
so that the presumptive provisions for service connection for 
hypertension do not apply in this case.  See 38 C.F.R. 
§ 30307, 3.309(a).  By the veteran's own account, he was not 
treated for hypertension until at least 1980, over 30 years 
after service.  This significant lapse in time between 
service and post-service medical treatment weights heavily 
against the veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (holding presumption of service 
connection for colon disability to be rebutted by clear and 
convincing evidence in the form of absence of post-war 
medical records of treatment for colon-related problems for 
period of over 40 years).  

In sum, there is no competent medical evidence to show that 
the veteran had hypertension during service or for many years 
after service, and there is no competent medical evidence to 
establish that the veteran's current hypertension is related 
to any incident of service.  Accordingly, service connection 
for hypertension is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


